Exhibit 10.1

 

AMENDED AND RESTATED TRAVELCENTERS OF AMERICA LLC

2007 EQUITY COMPENSATION PLAN

 

(Composite copy as amended as of May 12, 2011)

 

1.                                      PURPOSE

 

The purpose of this Amended and Restated 2007 Equity Compensation Plan (the
“Plan”) is to encourage employees, officers, directors and other individuals
(whether or not employees) who render services to TravelCenters of America LLC
(the “Company”) and its Subsidiaries (as hereinafter defined), to continue their
association with the Company and its Subsidiaries by providing opportunities for
them to participate in the ownership of the Company and in its future growth
through the granting of options to acquire the Company’s shares (“Options”),
shares to be transferred subject to restrictions (“Restricted Shares”) and other
rights, including Share Appreciation Rights (as defined in Section 6), to
receive compensation in amounts determined by the value of the Company’s shares
(“Other Rights”). The term “Subsidiary” as used in the Plan means a corporation
or other business entity of which the Company owns, directly or indirectly
through an unbroken chain of ownership, fifty percent or more of the total
combined voting power of all classes of stock, in the case of a corporation, or
fifty percent or more of the total combined interests by value, in the case of
any other type of business entity.

 

2.                                      ADMINISTRATION OF THE PLAN

 

The Plan shall be administered by the Compensation Committee of the Company’s
Board of Directors (the “Board”) or by the Board itself. The Compensation
Committee shall from time to time determine to whom Options or Restricted Shares
shall be granted under the Plan, whether Options granted shall be incentive
share options (“ISOs”) or nonqualified share options (“NSOs”), the terms of the
Options (including vesting provisions) and the number of Common Shares (as
hereinafter defined) that may be granted under Options, and the terms and number
of Restricted Shares or Other Rights. The Compensation Committee shall report to
the Board the names of individuals to whom Options, Restricted Shares or Other
Rights are to be granted, the number of shares covered and the terms and
conditions of each grant. The determinations and actions described in this
Section 2 and elsewhere in the Plan may be made by the Compensation Committee or
by the Board, as the Board shall direct in its discretion, and references in the
Plan to the Compensation Committee shall be understood to refer to the Board in
any such case.

 

The Compensation Committee shall have the authority to adopt, amend and rescind
such rules and regulations as, in its opinion, may be advisable in the
administration of the Plan. All questions of interpretation and application of
such rules and regulations of the Plan and of Options or Restricted Shares
granted hereunder shall be subject to the determination of the Compensation
Committee, which shall be final and binding. The Plan shall be administered in
such a manner as to permit those Options granted hereunder and specially
designated under Section 5 hereof as an ISO to qualify as incentive

 

1

--------------------------------------------------------------------------------


 

stock options as described in Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”).

 

For so long as Section 16 of the Securities Exchange Act of 1934, as amended
from time to time (the “Exchange Act”), is applicable to the Company, each
member of the Committee shall be a “non-employee director” or the equivalent
within the meaning of Rule 16b-3 under the Exchange Act, and, for so long as
Section 162(m) of the Code is applicable to the Company, an “outside director”
within the meaning of Section 162 of the Code and the regulations thereunder.

 

With respect to persons subject to Section 16 of the Exchange Act (“Insiders”),
transactions under the Plan are intended to comply with all applicable
conditions of Rule 16b-3 or its successor under the Exchange Act. To the extent
any provision of the Plan or action by the Compensation Committee fails to so
comply, it shall be deemed to be modified so as to be in compliance with such
Rule, or, if such modification is not possible, it shall be deemed to be null
and void, to the extent permitted by law and deemed advisable by the
Compensation Committee.

 

3.                                      STOCK SUBJECT TO THE PLAN

 

The total number of Common Shares of the Company that may be subject to Options,
Restricted Share grants and Other Rights under the Plan shall be 6,000,000
shares of the Company’s common shares (the “Common Shares”), from authorized but
unissued shares or treasury shares. The maximum number of Common Shares subject
to Options that may be granted to any Optionee in the aggregate in any calendar
year shall not exceed 100,000 shares. The number of shares stated in this
Section 3 shall be subject to adjustment in accordance with the provisions of
Section 10. Restricted Shares that fail to vest and Common Shares subject to an
Option that is not fully exercised prior to its expiration or other termination
shall again become available for grant under the terms of the Plan.

 

4.                                      ELIGIBILITY

 

The individuals who shall be eligible to receive Option grants, Restricted Share
grants and Other Rights under the Plan shall be employees, officers, directors
and other individuals who render services to the management, operation or
development of the Company or a Subsidiary and who have contributed or may be
expected to contribute to the success of the Company or a Subsidiary. ISOs shall
not be granted to any individual who is not an employee of the Company or a
Subsidiary that is a corporation. The term “Optionee,” as used in the Plan,
refers to any individual to whom an Option has been granted.

 

5.                                      TERMS AND CONDITIONS OF OPTIONS

 

Every Option shall be evidenced by a written Share Option Agreement in such form
as the Compensation Committee shall approve from time to time, specifying the
number of Common Shares that may be purchased pursuant to the Option, the time
or times at which the Option shall become exercisable in whole or in part,
whether the Option is intended to be an ISO or an NSO and such other terms and
conditions as the Compensation Committee shall approve, and containing or
incorporating by reference the following terms and conditions.

 

(a)                                  DURATION. Each Option shall expire ten
years from its date of grant; provided, however, that no ISO granted to an
employee who owns (directly or under the attribution rules of Section 424(d) of
the Code) shares possessing more than ten percent of the total combined voting

 

2

--------------------------------------------------------------------------------


 

power of all classes of shares of the Company or any Subsidiary shall expire
later than five years from its date of grant.

 

(b)                                 EXERCISE PRICE. The exercise price of each
Option shall be any lawful consideration, as specified by the Compensation
Committee in its discretion; provided, however, that the price shall be at least
100 percent of the Fair Market Value (as hereinafter defined) of the shares on
the date on which the Compensation Committee awards the Option, which shall be
considered the date of grant of the Option for purposes of fixing the price; and
provided, further, that the price with respect to an ISO granted to an employee
who at the time of grant owns (directly or under the attribution rules of
Section 424(d) of the Code) stock representing more than ten percent of the
voting power of all classes of stock of the Company or of any Subsidiary shall
be at least 110 percent of the Fair Market Value of the shares on the date of
grant of the ISO. For purposes of the Plan, except as may be otherwise
explicitly provided in the Plan or in any Share Option Agreement, the “Fair
Market Value” of a Common Share at any particular date shall be determined
according to the following rules: (i) if the Common Shares are not at the time
listed or admitted to trading on a stock exchange or the Nasdaq Stock Market,
the Fair Market Value shall be the closing price of a Common Share on the date
in question in the over-the-counter market, as such price is reported in a
publication of general circulation selected by the Board and regularly reporting
the price of the Common Shares in such market, including any market that is
outside of the United States; provided, however, that if the price of the Common
Shares is not so reported, the Fair Market Value shall be determined in good
faith by the Board, which may take into consideration (1) the price paid for
Common Shares in the most recent trade of a substantial number of shares known
to the Board to have occurred at arm’s length between willing and knowledgeable
investors, (2) an appraisal by an independent party or (3) any other method of
valuation undertaken in good faith by the Board, or some or all of the above as
the Board shall in its discretion elect; or (ii) if the Common Shares are at the
time listed or admitted to trading on any stock exchange, including any market
that is outside of the United States, or the Nasdaq Stock Market, then the Fair
Market Value shall be the mean between the lowest and highest reported sale
prices (or the highest reported bid price and the lowest reported asked price)
of the Common Shares on the date in question on the principal exchange or the
Nasdaq Stock Market, as the case may be, on which the Common Shares are then
listed or admitted to trading. If no reported sale of Common Stock takes place
on the date in question on the principal exchange or the Nasdaq Stock Market, as
the case may be, then the most recent previous reported closing sale price of
the Common Shares (or, in the Board’s discretion, the reported closing asked
price) of the Common Shares on such date on the principal exchange or the Nasdaq
Stock Market, as the case may be, shall be determinative of Fair Market Value.

 

(c)                                  METHOD OF EXERCISE. To the extent that it
has become exercisable under the terms of the Share Option Agreement, an Option
may be exercised from time to time by notice acceptable to the Chief Executive
Officer of the Company, or his delegate, stating the number of shares with
respect to which the Option is being exercised and accompanied by payment of the
exercise price in cash or check payable to the Company or, if the Share Option
Agreement so provides, other payment or deemed payment described in this
Section 5(c). Such notice shall be delivered in person to the Chief Executive
Officer of the Company, or his delegate, or shall be sent by registered mail,
return receipt requested, to the Chief Executive Officer of the Company, or his
delegate, in which case delivery shall be deemed made on the date such notice is
deposited in the mail.

 

3

--------------------------------------------------------------------------------


 

Alternatively, payment of the exercise price may be made:

 

(1)                                  In whole or in part in Common Shares
already owned by the Optionee or to be received upon exercise of the Option;
provided, however, that such shares are fully vested and free of all liens,
claims and encumbrances of any kind; and provided, further, that the Optionee
may not make payment in Common Shares that he acquired upon the earlier exercise
of any ISO (or other “incentive stock option”), unless he has held the shares
for at least two years after the date the ISO was granted and at least one year
after the date the ISO was exercised. If payment is made in whole or in part in
Common Shares, then the Optionee shall deliver to the Company share certificates
or other evidence of legal and beneficial ownership registered in his name
representing a number of Common Shares legally and beneficially owned by him,
fully vested and free of all liens, claims and encumbrances of every kind and
having a Fair Market Value on the date of delivery that is not greater than the
exercise price, such share certificates or other evidence of legal and
beneficial ownership to be duly endorsed, or accompanied by stock powers duly
endorsed, by the record holder of the Common Shares being delivered. If the
exercise price exceeds the Fair Market Value of the shares so delivered, the
Optionee shall also deliver cash or a check payable to the order of the Company
in an amount equal to the amount of that excess or, if the Share Option
Agreement so provides, his promissory note as described in paragraph (2) of this
Section 5(c); or

 

(2)                                  By payment of the exercise price in whole
or in part by delivery of the Optionee’s recourse promissory note, in a form
specified by the Company, secured by the Common Shares acquired upon exercise of
the Option and such other security as the Compensation Committee may require.

 

At the time specified in an Optionee’s notice of exercise, the Company shall,
without issue or transfer tax to the Optionee, deliver to the Optionee at the
main office of the Company, or such other place as shall be mutually acceptable,
a certificate for the Common Shares or other evidence of legal and beneficial
ownership as to which such Optionee’s Option is exercised. If the Optionee fails
to pay for or to accept delivery of all or any part of the number of Common
Shares specified in the Optionee’s notice upon tender of delivery thereof, the
Optionee’s right to exercise the Option with respect to those shares shall be
terminated, unless the Company otherwise agrees.

 

(d)                                 EXERCISABILITY. An Option may be exercised
so long as it is outstanding from time to time in whole or in part, to the
extent and subject to the terms and conditions that the Compensation Committee
in its discretion may provide in the Share Option Agreement. Such terms and
conditions shall include provisions for exercise within twelve (12) months after
the Optionee’s death or disability (within the meaning of Section 22(e)(3) of
the Code), provided that no Option shall be exercisable after the expiration of
the period described in paragraph (a) above. Except as the Compensation
Committee in its discretion may otherwise provide in the Share Option Agreement,
an Option shall cease to be exercisable upon the expiration of ninety (90) days
following the termination of the Optionee’s employment with, or the Optionee’s
other provision of services to, the Company or a subsidiary, subject to
paragraph (a) above and Section 10 hereof.

 

(e)                                  NOTICE OF ISO STOCK DISPOSITION. The
Optionee must notify the Company promptly in the event that he sells, transfers,
exchanges or otherwise disposes of any Common Shares issued upon exercise of an
ISO before the later of (i) the second anniversary of the date of

 

4

--------------------------------------------------------------------------------


 

grant of the ISO and (ii) the first anniversary of the date the shares were
issued upon the exercise of the ISO.

 

(f)                                    NO RIGHTS AS STOCKHOLDER. An Optionee
shall have no rights as a shareholder with respect to any shares covered by an
Option until the date of issuance of a share certificate or other evidence of
legal and beneficial ownership to him for the shares. No adjustment shall be
made for dividends or other rights for which the record date is earlier than the
date the share certificate or other evidence of legal and beneficial ownership
is issued, other than as required or permitted pursuant to Section 9.

 

(g)                                 TRANSFERABILITY OF OPTIONS. Options shall
not be transferable by the Optionee otherwise than by will or under the laws of
descent and distribution, and shall be exercisable during the Optionee’s
lifetime only by the Optionee, except that the Compensation Committee may
specify in a Share Option Agreement that pertains to an NSO that the Optionee
may transfer such NSO to a member of the Immediate Family (as hereinafter
defined) of the Optionee, to a trust solely for the benefit of the Optionee and
the Optionee’s Immediate Family, or to a partnership or limited liability
company whose only partners or members are the Optionee and members of the
Optionee’s Immediate Family. “Immediate Family” shall mean, with respect to any
Optionee, such Optionee’s child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, sibling, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, and shall include adoptive
relationships.

 

6.                                      SHARE APPRECIATION RIGHTS

 

The Committee may grant Share Appreciation Rights (“SARs”) in respect of such
number of Common Shares subject to the Plan as it shall determine, in its
discretion, and may grant SARs either separately or in connection with Options,
as described in the following sentence. SARs granted in connection with an
Option may be exercised only to the extent of the surrender of the related
Option, and to the extent of the exercise of the related Option the SAR shall
terminate. Common Shares covered by an Option that terminates upon the exercise
of a related SAR shall cease to be available under the Plan. The terms and
conditions of a SAR related to an Option shall be contained in the Share Option
Agreement, and the terms of a SAR not related to any Option shall be contained
in a SAR Agreement.

 

Upon exercise of a SAR, the Optionee shall be entitled to receive from the
Company an amount equal to the excess of the Fair Market Value, on the exercise
date, of the number of shares of Common Stock as to which the SAR is exercised,
over the exercise price for those shares under a related Option or, if there is
no related Option, over the base value stated in the SAR Agreement. Any amount
payable by the Company upon exercise of a SAR shall be paid in the form of cash
or other property (including Common Shares), as provided in the Share Option
Agreement or SAR Agreement governing the SAR.

 

7.                                      RESTRICTED SHARES

 

The Compensation Committee may grant or award Restricted Shares in respect of
such number of Common Shares, and subject to such terms or conditions, as it
shall determine and specify in a Restricted Share Agreement, and may provide in
a Share Option Agreement for an Option to be exercisable for Restricted Shares.

 

5

--------------------------------------------------------------------------------


 

A holder of Restricted Shares shall have all of the rights of a shareholder of
the Company, including the right to vote the shares and the right to receive any
cash dividends, unless the Compensation Committee shall otherwise determine.
Unless a grantee’s Restricted Share Agreement provides to the contrary, unvested
Restricted Shares granted under the Plan shall not be transferred without the
written consent of the Board. In addition, at the time of termination for any
reason of a grantee’s employment or other service relationship with the Company
or a Subsidiary, the Company shall have the right, in the case of unvested
Restricted Shares, to purchase all or any of such shares at a price equal to the
lower of (a) the price paid to the Company for such shares or (b) the Fair
Market Value of such shares at the time of repurchase. Nothing in the Plan shall
be construed to give any person the right to require the Company to purchase any
Common Shares granted as Restricted Shares.

 

Share certificates, if any, representing Restricted Shares shall be imprinted
with a legend to the effect that the shares represented may not be sold,
exchanged, transferred, pledged, hypothecated or otherwise disposed of except in
accordance with the terms of the Restricted Share Agreement and, if the
Compensation Committee so determines, the holder may be required to deposit the
share certificates or other evidence of legal and beneficial ownership with the
President, Treasurer, Secretary or other officer of the Company or with an
escrow agent designated by the Compensation Committee, together with a stock
power or other instrument of transfer appropriately endorsed in blank. In the
event that the Restricted Shares are not represented by a shares certificate,
the Company shall direct the Company’s registrar and transfer agent to make an
appropriate notation of the restrictions on transfer to which the Restricted
Shares are subject in the stock books and records of the Company.

 

8.                                      METHOD OF GRANTING OPTIONS, RESTRICTED
SHARES AND OTHER RIGHTS

 

The grant of Options, Restricted Shares and Other Rights shall be made by action
of the Board or the Compensation Committee, at a meeting at which a quorum of
its members is present, or by unanimous written consent of all its members;
provided, however, that if an individual to whom a grant has been made fails to
execute and deliver to the Compensation Committee a Share Option Agreement,
Restricted Share Agreement or SAR Agreement within thirty days after it is
submitted to him, the Option, Restricted Shares or SAR granted under the
applicable agreement shall be voidable by the Company at its election, without
further notice to the grantee.

 

9.                                      REQUIREMENTS OF LAW

 

The Company shall not be required to transfer Restricted Shares or to sell or
issue any Common Shares upon the exercise of any Option if the issuance of such
restricted Shares or Common Shares will result in a violation by the Optionee or
the Company of any provisions of any law, statute or regulation of any
governmental authority. Specifically, in connection with the Securities Act of
1933, as amended from time to time (the “Securities Act”), upon the transfer of
Restricted Shares or the exercise of any Option, the Company shall not be
required to issue Restricted Shares or Common Shares, as the case may be, unless
the Compensation Committee has received evidence satisfactory to it to the
effect that the holder of the Restricted Shares or the Option will not transfer
such shares except pursuant to a registration statement in effect under the
Securities Act or unless an opinion of counsel satisfactory to the Company has
been received by the Company to the effect that registration is not required.
Any determination in this connection by the Compensation Committee shall be
conclusive. The Company shall not be obligated to take any other affirmative
action in order to cause the transfer

 

6

--------------------------------------------------------------------------------


 

of Restricted Shares or the exercise of an Option to comply with any law or
regulations of any governmental authority, including, without limitation, the
Securities Act or applicable state securities laws.

 

10.                               CHANGES IN CAPITAL STRUCTURE

 

In the event that the outstanding Common Shares are hereafter changed for a
different number or kind of shares or other securities of the Company, by reason
of a reorganization, recapitalization, exchange of shares, share split,
combination of shares or dividend payable in shares or other securities, a
corresponding adjustment shall be made by the Compensation Committee in the
number and kind of shares or other securities covered by outstanding Options and
Other Rights and for which Options and Other Rights may be granted under the
Plan. Any such adjustment in outstanding Options shall be made without change in
the total price applicable to the unexercised portion of the Option, but the
price per share specified in each Share Option Agreement shall be
correspondingly adjusted; provided, however, that no adjustment shall be made
with respect to an ISO that would constitute a modification as defined in
Section 424 of the Code without the consent of the holder. Any such adjustment
made by the Compensation Committee shall be conclusive and binding upon all
affected persons, including the Company and all Optionees and holders of Other
Rights.

 

If while unexercised Options remain outstanding under the Plan the Company
merges or consolidates with a wholly-owned subsidiary for the purpose of
incorporating itself, including under the laws of another jurisdiction, the
Optionees will be entitled to acquire shares of common stock of the incorporated
Company upon the same terms and conditions as were in effect immediately prior
to such reincorporation (unless such incorporation involves a change in the
number of shares or the capitalization of the Company, in which case
proportional adjustments shall be made as provided above) and the Plan, unless
otherwise rescinded by the Board, will remain the Plan of the incorporated
Company.

 

Except as otherwise provided in the preceding paragraph, if the Company is
merged or consolidated with another corporation, whether or not the Company is
the surviving entity, or if the Company is liquidated or sells or otherwise
disposes of all or substantially all of its assets to another entity while
unexercised Options remain outstanding under the Plan, or if other circumstances
occur in which the Compensation Committee in its sole and absolute discretion
deems it appropriate for the provisions of this paragraph to apply (in each
case, an “Applicable Event”), then: (a) in the discretion of the Compensation
Committee, each holder of an outstanding Option shall be entitled, upon exercise
of the Option, to receive in lieu of Common Shares, such stock or other
securities or property as he or she would have received had he exercised the
Option immediately prior to the Applicable Event; or (b) the Compensation
Committee may, in its sole and absolute discretion, waive, generally or in one
or more specific cases, any limitations imposed on exercise (including without
limitation a change in any existing vesting schedule) so that some or all
Options from and after a date prior to the effective date of such Applicable
Event, specified by the Compensation Committee, in its sole and absolute
discretion, shall be exercisable; or (c) the Compensation Committee may, in its
sole and absolute discretion, cancel all outstanding and unexercised Options as
of the effective date of any such Applicable Event; or (d) the Compensation
Committee may, in its sole discretion, convert some or all Options into Options
to purchase the stock or other securities of the surviving corporation pursuant
to an Applicable Event; or (e) the Compensation Committee may, in its sole and
absolute discretion, assume the outstanding and unexercised options to purchase
stock or other securities of any

 

7

--------------------------------------------------------------------------------


 

corporation and convert such options into Options to purchase Common Stock,
whether pursuant to this Plan or not, pursuant to an Applicable Event; provided,
however, that notice of any cancellation pursuant to clause (c) shall be given
to each holder of an Option not less than thirty days preceding the effective
date of such Applicable Event; and provided, further, that the Compensation
Committee may, in its sole and absolute discretion waive, generally or in one or
more specific instances, any limitations imposed on exercise (including a change
in any existing exercise schedule) with respect to any Option so that such
Option shall be exercisable in full or in part, as the Compensation Committee
may, in its sole and absolute discretion, determine, during such thirty day
period.

 

In the case of an Applicable Event, the Compensation Committee shall have
discretion to make adjustments or take other action with respect to Other Rights
corresponding to the provisions of the preceding paragraph.

 

Except as expressly provided to the contrary in this Section 10, the issuance by
the Company of Common Shares or other equity securities of any class for cash or
property or for services, either upon direct sale or upon the exercise of rights
or warrants, or upon conversion of shares or obligations of the Company
convertible into such shares or other securities, shall not affect the number,
class or price of Common Shares then subject to outstanding Options or Other
Rights.

 

11.                               FORFEITURE FOR DISHONESTY, VIOLATION OF
AGREEMENTS OR TERMINATION FOR CAUSE

 

Notwithstanding any provision of the Plan to the contrary, if the Compensation
Committee determines, after full consideration of the facts, that:

 

(a)                                  the Optionee (or holder of Restricted
Shares or Other Rights) has been engaged in fraud, embezzlement or theft in the
course of his or her employment by or involvement with the Company or a
Subsidiary, has made unauthorized disclosure of trade secrets or other
proprietary information of the Company or a Subsidiary or of a third party who
has entrusted such information to the Company or a Subsidiary, or has been
convicted of a felony, or crime involving moral turpitude or any other crime
which reflects negatively upon the Company; or

 

(b)                                 the Optionee (or holder of Restricted Shares
or Other Rights) has violated the terms of any employment, noncompetition,
nonsolicitation, confidentiality, nondisclosure or other similar agreement with
the Company to which he is a party; or

 

(c)                                  the employment or involvement with the
Company or a Subsidiary of the Optionee (or holder of Restricted Shares or Other
Rights) was terminated for “cause,” as defined in any employment agreement with
the Optionee (or holder of Restricted Shares or Other Rights), if applicable, or
if there is no such agreement, as determined by the Compensation Committee,
which may determine that “cause” includes among other matters the willful
failure or refusal of the Optionee (or holder of Restricted Shares or Other
Rights) to perform and carry out his or her assigned duties and responsibilities
diligently and in a manner satisfactory to the Compensation Committee; then the
Optionee’s right to exercise an Option shall terminate as of the date of such
act (in the case of (a) or (b)) or such termination (in the case of (c)), the
Optionee shall forfeit all unexercised Options (or the holder shall forfeit all
unvested Restricted Shares or unvested Other Rights) and the Company shall have
the right to repurchase all or any part of the Common Shares acquired by the
Optionee upon any previous exercise of any Option (or any previous acquisition
by the holder of Restricted Shares or Other Rights, whether then vested or
unvested), at a price

 

8

--------------------------------------------------------------------------------


 

equal to the lower of (a) the amount paid to the Company upon such exercise or
acquisition, or (b) the Fair Market Value of such shares at the time of
repurchase. If an Optionee whose behavior the Company asserts falls within the
provisions of the clauses above has exercised or attempts to exercise an Option
prior to consideration of the application of this Section 11 or prior to a
decision of the Compensation Committee, the Company shall not be required to
recognize such exercise until the Compensation Committee has made its decision
and, in the event any exercise shall have taken place, it shall be of no force
and effect (and shall be void AB INITIO) if the Compensation Committee makes an
adverse determination; provided, however, that if the Compensation Committee
finds in favor of the Optionee then the Optionee will be deemed to have
exercised the Option retroactively as of the date he or she originally gave
notice of his or her attempt to exercise or actual exercise, as the case may be.
The decision of the Compensation Committee as to the cause of an Optionee’s (or
holder of Restricted Shares or Other Rights) discharge and the damage done to
the Company shall be final, binding and conclusive. No decision of the
Compensation Committee, however, shall affect in any manner the finality of the
discharge of such Optionee (or holder of Restricted Shares or Other Rights) by
the Company. For purposes of this Section 11, reference to the Company shall
include any Subsidiary.

 

12.                               MISCELLANEOUS

 

(a)                                  NO GUARANTEE OF EMPLOYMENT OR OTHER SERVICE
RELATIONSHIP. Neither the Plan nor any Share Option Agreement, Restricted Share
Agreement or SAR Agreement shall give an employee the right to continue in the
employment of the Company or a Subsidiary or give the Company or a Subsidiary
the right to require an employee to continue in employment. Neither the Plan nor
any Share Option Agreement, Restricted Share Agreement or SAR Agreement shall
give a director or other service provider the right to continue to perform
services for the Company or a Subsidiary or give the Company or a Subsidiary the
right to require the director or service provider to continue to perform
services.

 

(b)                                 TAX WITHHOLDING. To the extent required by
law, the Company shall withhold or cause to be withheld income and other taxes
with respect to any income recognized by an grantee by reason of the exercise or
vesting of an Option or Restricted Shares, or payments with respect to Other
Rights, and as a condition to the receipt of any Option, Restricted Share or
Other Rights the grantee shall agree that if the amount payable to him by the
Company and any Subsidiary in the ordinary course is insufficient to pay such
taxes, then he shall upon the request of the Company pay to the Company an
amount sufficient to satisfy its tax withholding obligations.

 

Without limiting the foregoing, the Compensation Committee may in its discretion
permit any grantee’s withholding obligation to be paid in whole or in part in
the form of Common Shares by withholding from the shares to be issued or by
accepting delivery from the grantee of shares already owned by him. The Fair
Market Value of the shares for such purposes shall be determined as set forth in
Section 5(b). An Optionee may not make any such payment in the form of Common
Shares acquired upon the exercise of an ISO until the shares have been held by
him for at least two years after the date the ISO was granted and at least one
year after the date the ISO was exercised. If payment of withholding taxes is
made in whole or in part in Common Shares, the grantee shall deliver to the
Company share certificates registered in his name or other evidence of legal and
beneficial ownership of Common Shares owned by him, fully vested and free of all
liens, claims and encumbrances of every kind, duly endorsed or accompanied by
stock powers duly endorsed by the

 

9

--------------------------------------------------------------------------------


 

record holder of the shares represented by such share certificates. If the
grantee is subject to Section 16(a) of the Exchange Act, his ability to pay his
withholding obligation in the form of Common Shares shall be subject to such
additional restrictions as may be necessary to avoid any transaction that might
give rise to liability under Section 16(b) of the Exchange Act.

 

(c)                                  USE OF PROCEEDS. The proceeds from the sale
of shares pursuant to Options shall constitute general funds of the Company.

 

(d)                                 CONSTRUCTION. All masculine pronouns used in
this Plan shall include both sexes; the singular shall include the plural and
the plural the singular unless the context otherwise requires. The titles of the
sections of the Plan are included for convenience only and shall not be
construed as modifying or affecting their provisions. All other provisions of
this Plan notwithstanding, this Plan shall be administered and construed so as
to avoid any person who receives an Option or Other Right incurring any adverse
tax consequences under Code Section 409A. The Compensation Committee shall
suspend the application of any provision of the Plan which could, in the sole
determination of the Board of Directors, result in an adverse tax consequence to
any person under Code Section 409A.

 

(e)                                  GOVERNING LAW. This Plan shall be governed
by and construed in accordance with the laws of the State of Delaware, without
regard to the principles of conflict of laws.

 

13.                               EFFECTIVE DATE, DURATION, AMENDMENT AND
TERMINATION OF PLAN

 

The Plan shall be effective as of January 12, 2007, subject to ratification by
(a) the holders of a majority of the outstanding Common Shares present, or
represented, and entitled to vote thereon (voting as a single class) at a duly
held meeting of the shareholders of the Company or (b) by the written consent of
the holders of a majority (or such greater percentage as may be prescribed under
the Company’s Limited Liability Operating Company Agreement and applicable state
law) of the Common Shares entitled to vote thereon (voting as a single class)
within twelve months after such date. Options or Restricted Shares that are
conditioned upon the ratification of the Plan by the shareholders may be granted
prior to ratification. The Compensation Committee may grant Options, Restricted
Shares or Other Rights under the Plan from time to time until the close of
business on May 12, 2021. The Board may at any time amend the Plan; provided,
however, that without approval of the Company’s shareholders there shall be no:
(a) change in the number of Common Shares that may be issued under the Plan,
except by operation of the provisions of Section 10, either to any one grantee
or in the aggregate; (b) change in the class of persons eligible to receive
Options, Restricted Shares or Other Rights; or (c) other change in the Plan that
requires shareholder approval under applicable law. No amendment shall adversely
affect outstanding Options (or Restricted Shares or Other Rights) without the
consent of the Optionee (or holder of Restricted Shares or Other Rights). The
Plan may be terminated at any time by action of the Board, but any such
termination will not terminate any Option, Restricted Shares or Other Rights
then outstanding without the consent of the Optionee or the holder of such
Restricted Shares or Other Rights.

 

10

--------------------------------------------------------------------------------